IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: PROMULGATION OF                          : NO. 492
FINANCIAL REGULATIONS                           :
PURSUANT TO ACTS 40 AND                         : JUDICIAL ADMINISTRATION
44 OF 2017                                      : DOCKET



                                         ORDER

PER CURIAM:

      AND NOW, this 22nd day of December, 2017, it is Ordered, pursuant to Article V,

Section 10(c) of the Constitution of Pennsylvania and 42 Pa.C.S. § 3502(a), that the

Court Administrator of Pennsylvania is authorized to promulgate the attached Financial

Regulations. The Financial Regulations are effective immediately.


      To the extent that notice of proposed rulemaking may be required by Pa.R.J.A.

No. 103(a), the immediate promulgation of the regulations is hereby found to be in the

interests of efficient administration. See Pa.R.J.A. No. 103(a)(3).


      This Order is to be processed in accordance with Pa.R.J.A. No. 103(b) and is

effective immediately.